            Case 4:18-cv-04330 Document 174 Filed on 05/12/21 in TXSD Page 1 of 22




        WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
                                         Providing Exemplary Legal Service Since 1888

                                                   270 MADISON AVENUE                        SYMPHONY TOWERS
MALCOLM T. BROWN                                                                           750 B STREET - SUITE 2770
                                                    NEW YORK, NY 10016                       SAN DIEGO, CA 92101
DIRECT DIAL: 212-545-4714                                                                         619-239-4599
FACSIMILE: 212-545-4653                                 212-545-4600
Brown whafh.com                                                                               111 WESTJACKSON
                                                                                                   SUITE 1700
                                                                                              CHICAGO, IL 60604
                                                                                                  312-391-5059
                                                       May   12, 2021


       VIA ECF

       Honorable George C. Hanks, Jr.
       United States District Judge
       United States Courthouse
       United States District Court
       Southern District of Texas
       515 Rusk Street, Room 6202
       Houston, TX 77002

                Re:         Edwards v. McDermott, Int’l, Inc., et al., No. 4: 18-cv-4330
                            Ahnefeldt, et at., v. Dickson, et al., No. 4:20-cv-2539

       Dear Judge Hanks:

               Wolf Haldenstein Adler Freeman & Herz LLP, along with Reynolds Frizzell LLP, are
       counsel for Plaintiffs in Ahnefeldt, et at., v. Dickson, et al., No. 4:20-cv-2539 (“Ahnefeldt”). We
       regret this intrusion and do not believe that the letter campaign initiated yesterday by counsel for
       lead plaintiff Nova Scotia Health Employees’ Pension Plan (“Nova Scotia”) in Edwards v.
       McDermott International, Inc., et at., 4:1 8-cv-4330 (“Edwards”) is timely or appropriate.
       However, to the extent the Court chooses to consider the letters, we offer the following in
       response to the May 12, 2021 letter from counsel for lead plaintiff Nova Scotia.

                Counsel’s March 12 letter points to Chun v. Fluor Corp., No. 3:1 8-CV- 133 8-X, 2020
       U.S. Dist. LEXIS 91862 (N.D. Tex. May 26, 2020), as somehow dispositive that Nova Scotia
       should be appointed lead plaintiff with respect to the class-wide claims asserted in Ahnefeldt
       having never purchased McDermott International, Inc. (“McDermott”) securities during the
       Ahnefeldt class period, or credibly moved for lead plaintiff in that action insofar as it did not
       suffer any losses in connection with securities it did not purchase. Chun is inapposite.

               In Chun, the lead plaintiffs filed an amended complaint that incorporated all the
       allegations of a related securities action, and then moved to consolidate the related action and to
       vacate the notice and lead plaintiff deadline. Id. at *3*4~ The plaintiff in the related action
       subsequently moved to intervene in the Chun action and strike lead plaintiffs’ amended
       complaint, and, in the alternative, vacate the lead plaintiff order and restart the lead plaintiff
       selection process. Id. at *4..*5• The Chun court dismissed as moot lead plaintiffs’ motion to
       vacate and denied the motion of plaintiff in the related action to restart the lead plaintiff selection
    Case 4:18-cv-04330 Document 174 Filed on 05/12/21 in TXSD Page 2 of 22

Honorable George C. Hanks, Jr.
United States District Judge
United States Courthouse
May 12, 2021
Page 2


process. It ruled that lead plaintiffs’ expansion of the class period did not dramatically alter the
nature of the lawsuit, and the new facts alleged in the amended complaint constituted merely “a
continuation of the conduct” alleged prior to the amendment. Id. at * 1 4~* 16.

        Unlike Chun, the class period, claims and issues in Ahnefeldt are not incorporated,
encompassed or subsumed by any pleading filed in Edwards by Nova Scotia. Ahnefeldt is the
only action to assert claims on behalf of investors that purchased McDermott securities based on
allegedly false and misleading statements and/or omissions made during the September 20, 2019
through January 23, 2020 class period. The PSLRA notice published for the Edwards action on
November 16, 2018 did not and could not possibly alert reasonable investors of their claims
relating to the September 20, 2019 announcement of the Lumrnus Technology sale process.

       Lead counsel in Edwards similarly relied on Chun as dispositive in Sayce v. Fourscout
Technologies, Inc., No. 20-cv-0076-SI, 2020 U.S. Dist. LEXIS 129646, at *13..*14 (N.D. Cal.
July 22, 2020). While the Sayce court consolidated the lead and related cases, it rejected the
arguments under Chun, recognizing that it was “entirely possible that individuals who could now
be considered potential lead plaintiffs    would have disregarded the earlier notice, since the
                                         ...


[a]mended [c]omplaint presents new facts and misrepresentations relating to the period         that
                                                                                                ...


arose only after the original complaint was filed.” Id. at * 17. Accordingly, since the losses and
misrepresentation alleged in the amended complaint had not occurred at the time the original
complaint was filed, or even at the time the lead plaintiff motions were due, the Sayce court
vacated its prior order appointing Meitav Tachlit as lead plaintiff, and ordered Meitav Tachlit to
publish a new PSLRA notice for the consolidated class action. Id. at *18.

       Counsel’s statements regarding the applicability of Chun also stand in stark contrast with
arguments it has made in this District. In Parker v. Hyperdynamics Corp., No. 4:12-cv-0999
(S.D. Tex.), counsel took a position that is far more consistent with the one asserted by the
Ahnefeldt Plaintiffs here. There, counsel argued, in relevant part, as follows:

       The PSLRA Notice provisions were put in place to prevent professional plaintiffs
       and self-serving counsel from hijacking securities actions       ....  Moreover, the
       primary purpose of the PSLRA notice provision was to permit plaintiffs greater
       control over the litigation instead of permitting lawyer-driven litigation.

       In direct contravention of the PSLRA and established case law, [lead plaintiff]
       would have this Court approve his appointment based on the Parker Notice
       without investors of the proposed consolidated [lead plaintiff] Class Period ever
       receiving notice.

       [Lead plaintiff] ‘s ploy to subsume the FCPA Actions represents nothing more
       than an end-run around the PSLRA lead plaintiff notice requirements in a
       transparent attempt to hijack the FCPA Actions. Indeed, an expansion of the
       original Parker Class Period raises the specter that [lead plaintiff] here might not
       have the largest financial interest in the relief sought by the class for the proposed
       expanded [lead plaintiff] Class Period. Thus, [lead plaintiff] ‘s attempt to utilize
       the Parker Notice for the expanded class period should be rejected.
   Case 4:18-cv-04330 Document 174 Filed on 05/12/21 in TXSD Page 3 of 22

Honorable George C. Hanks, Jr.
United States District Judge
United States Courthouse
May 12, 2021
Page 3


Reply Memorandum of Law in Further Support of the HDY Investor Group’s Motion for
Appointment as Lead Plaintiff and in Opposition to Cuneo’s Motion for Consolidation, Parker,
ECF No. 73 at 6-7 (internal quotations and citations omitted) (emphasis in original).’

       We remain available to address any questions the Court may have.




                                                  Malcolm T.


MTB mms 810985




A copy of the papers are attached hereto.
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Piled on
                                            on 05/12/21
                                               06/23/14 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 41 of
                                                                         of 22
                                                                            19



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS

  CLiNTON PARKER, Individually and on                   CLASS ACTION
  Behalf of All Other Persons Similarly Situated,   )   No: 12-cv-00999

                                Plaintiff,          )   Judge Melinda Harmon
                                                    )
  HYPERDYNAMICS CORPORATION and                     )
  RAY LEONARD,                                      )
                                                    )
                                Defendants.         )
                                                    )
                                                    )
                                                    )
  DENNIS DALE GERAMI, Individually and on               CLASS ACTION
  Behalf of All Other Persons Similarly Situated,   )   No: 14-cv-00641

                               Plaintiff,           )   Judge Ewing Werlein
                                                    )
  HYPERDYNAMICS CORPORATION, RAY                    )
  LEONARD, PAUL C. REINBOLT, and DAVID              )
  WESSON,                                           )
                                                    )
                               Defendants.          )
                                                    )
                                                    )
  BENJAMiN STAHELIN, Individually and on                CLASS ACTION
  Behalf of All Others Persons Similarly Situated       No: 14-cv-00649
                               Plaintiff,           )   Judge Ewing Werlein
                                                    )
  HYPERDYNAMICS CORPORATION, RAY
  LEONARD, PAUL C. REINBOLT, and DAVID
  WESSON,                                           )
                               Defendants.          )
                                                    )
                                                    )

    REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE HDY
INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND IN
        OPPOSITION TO CUNEO’S MOTION FOR CONSOLIDATION




{00134986;2   }
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Filed on
                                            on 05/12/21
                                               06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 52 of
                                                                        of 22
                                                                           19



                                 TABLE OF CONTENTS


PRELIMINARY STATEMENT           .                                                1

         I.       THE FCPA ACTIONS AND THE PARKER ACTION SHOULD NOT BE
                  CONSOLIDATED                                                   3

         II.      CUNEO’S FAILURE TO SATISFY THE PSLRA NOTICE
                  REQUIREMENTS PRECLUDES HIS APPOINTMENT AS LEAD
                  PLAINTIFF                                                      5

         III.     CUI’JEO SUFFERS FROM UNIQUE DEFENSES THAT RENDER HIM
                  ATYPICAL AND INADEQUATE TO REPRESENT ANY CLASS                 8

         IV.      AGUILAR LACKS STANDING AS A CLASS REPRESENTATIVE
                  BECAUSE HE WAS NOT DAMAGED BY THE ALLEGED FRAUD               11

         V.       THE HDY INVESTOR GROUP SHOULD BE APPOINTED LEAD
                  PLAINTIFF OF THE FCPA ACTIONS                                 13

CONCLUSION                                                                      15




{00134986;2   }
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Filed on
                                            on 05/12/21
                                               06/23/14 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 63 of
                                                                         of 22
                                                                            19



                                  TABLE OF AUTHORITIES

Cases                                                                       Pages

Bang v. Acura Pharms., Inc.,
  2011 U.S. Dist. LEXIS 2550 (N.D. Iii. Jan. 11,2011)                              11
Burke v. Ruttenberg,
  102 F.Supp.2d 1280 (N.D. Ala. 2000)                                                6
Constance Sczesny Trust v. KPMG LLP,
  223 F.R.D. 319 (S.D.N.Y. 2004)                                                   11
Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
  961 F.2d 1148 (5th Cir.1992)                                                      3
Dura Pharms. Inc. v. Broudo,
  544 U.S. 336, 345 (2005)                                                  passim
EEOC v. HBE Corp.,
  135 F.3d 543 (8th Cir.1998)                                                       4
Eichenholtz v. Ver~fone Holdings, Inc.,
   2008 U.S. Dist. LEXIS 64633 (N.D. Cal. Aug. 22, 2008)                           11
Feder v. Elec. Data Sys. Corp.,
  429 F.3d 125 (5th Cir. 2005)                                                     10
Grodko v. Cent. European Distribution Corp.,
  CIV.A. 12-5530 JBS, 2012 WL6595931 (D.N.J.Dec. 17, 2012)                   10,11
Holley v. Kitty Hawk, Inc.,
  200 F.R.D. 275 (N.D. Tex. 2001)                                                   6
In re BP, PLC Sec. Litig.,
   758F.Supp.2d428(S.D.Tex.2010)                                                 3,14
In re Cavanaugh,
   306 F.3d 726 (9th Cir. 2002)                                                     7
In re Cendant Corp. Litig.,
   264 F.3d 201 (3d Cir. 2001)                                                     13
In re Cent. European Distribution Corp. Sec. Litig.,
   CIV.A. 11-6247 JBS-K, 2012 WL 5465799 (D.N.J. Nov. 8, 2012)                   4, 5
In re Comverse Tech., Inc. Sec. Litig.,
   No. 06-CV-1825, 2007 U.S. Dist. LEXIS 14878 (E.D.N.Y. Mar. 2, 2007)             11
In re Cyberonics Inc. Sec. Litig.,
   468 F. Supp. 2d 936 (S.D. Tex. 2006)                                           7, 8
In re Enron Corp. Sec. Litig.,
   206 F.R.D. 427 (S.D. Tex. 2002)                                                 13



{00134986;2   }
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Piled on
                                            on 05/12/21
                                               06/23/14 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 74 of
                                                                         of 22
                                                                            19



In re IMAX Sec. Litig.,
   272F.R.D. 138 (S.D.N.Y. 2010)                                                        10
In re LeapFrog Enterprises, Inc. Sec. Litig.,
   C-03-05421, 2005 U.S. Dist. LEXIS 44899 (N.D. Cal. July 5, 2005)                       7
In re Select Comfort Corp. Sec. Litig.,
   No. CV 99-884- DSD (JMM), 2000 U.S. Dist. LEXIS 22697 (D. Minn. Jan. 27, 2000)      7, 8
In re Teixon Corp. Sec. Litig.,
   67 F. Supp. 2d 803 (N.D. Ohio 1999)                                                9, 12
In re Tyco Intl., Ltd. Multidistrict Litig.,
   236 F.R.D. 62 (D.N.H. 2006)                                                          14
In re Vonage IPO Sec. Litig.,
   No. 07-177, 2007 U.S. Dist. LEXIS 66258 (D.N.J. Sept. 6,2007)                         9
Krirn v. pcOrder. corn, Inc.,
  A 00 CA 776 SS, 2001 WL 862628 (W.D. Tex. May 14, 2001)                              4, 5
Miller v. Dyadic Int’l, Inc.,
  No. 07-80948, 2008 U.S. Dist. LEXIS 32271 (S.D. Fla. Apr. 18, 2008)                 9, 12
Nagerv. Websecure, Inc.,No. 97-10662,
  1997 U.S. Dist. LEXIS 19601 (D. Mass. Nov. 26, 1997)                                   9
Ravens v. Iftikar,
  174 F.R.D. 651 (N.D. Cal. 1997)                                                       14
Shiring v. Tier Technologies, Inc.,
  244 F.R.D. 307 (E.D. Va. 2007)                                                         9
Singer v. Nicor, Inc.,
  No. 02C5168,2002WL31356419(N.D.I11.Oct. 17,2002)                                   9,12
Teamsters Local 445 Freight Div. Pension Fund v. Bombardier,
  2005 U.S. Dist. LEXIS 10780 (S.D.N.Y. June 1, 2005)                                    7
Tsirekidze v. Syntax-Brillian Corp.,
  2008 U.S. Dist. LEXIS 118562 (D. Ariz. April 7, 2008)                                 11
Wenderhold v. Cylink Corp.,
 188 F.R.D. 577 (N.D. Cal. 1999)                                                        14
Statutes
15 U.S.C.         §   78u-4(a)                                                      passim
15 U.S.C.         §   78u-4(e)                                                       3, 12
Rules
Rule 42(a) of the Federal Rules of Civil Procedure                                       3




{00134986;2   }
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Filed on
                                            on 05/12/21
                                               06/23/14 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 85 of
                                                                         of 22
                                                                            19


         The HDY Investor Group respectfully submits this reply memorandum of law in further

support of their motion for appointment as Lead Plaintiff and in opposition to Richard T.

Cuneo’s motion for consolidation and appointment as lead plaintiff.’

                                PRELIMINARY STATEMENT

         Richard T. Cuneo (“Cuneo”), as lead plaintiff of the Parker Action filed over two years

ago, attempts to consolidate his case with the FCPA Actions in one master stroke. At bottom,

Cuneo’s Motion to Consolidate represents nothing more than circumvention of the procedural

requirements mandated by the PSLRA lead-plaintiff selection mechanism. Such maneuvering to

the detriment of the FCPA Class is not countenanced by the PSLRA and should be rejected here.

         The core allegations in the FCPA Actions involve the Company’s compliance with the

FCPA and anti-money laundering statutes between November 8, 2012 and March 11, 2014. For

more than two years     from April 2, 2012, the date the Parker Action was commenced, and May

12, 2014, the day the Cuneo Amended Complaint was filed—the operative complaint in the

Parker Action focused exclusively on alleged misstatements regarding the value of certain oil

wells owned by the Company, limited to a class period running from February 17, 2011 through

February 15, 2012. The Parker Action and FCPA Actions simply do not involve similar classes

of investors or arise from similar events, sufficient to warrant consolidation.

         Cuneo’s attempt to co-opt the FCPA Actions also violates the express notice provisions

of the PSLRA, specifically designed to prevent counsel from hijacking securities class actions

without apprising potential plaintiffs of their rights. Indeed, the Parker Notice, on which Cuneo

relies, failed to effectively alert the investors in the FCPA Class Period of their right to seek

       Capitalized terms herein have the same meaning as found in the HDY Investor Group’s
prior memoranda of law (ECF No. 5 & 17, respectively). All emphases are added, and citations
and quotations are omitted unless otherwise noted.




{00134986;2   }
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Piled on
                                            on 05/12/21
                                               06/23/14 in
                                                         in TXSD
                                                            TXSD Page
                                                                 Page 96 of
                                                                         of 22
                                                                            19


appointment as lead plaintiff of the proposed expanded Cuneo Class Period. In fact, purchasers

on less than 25° o of the days in the proposed expanded Cuneo Class Period were provided with

any notice whatsoever. The original class period in the Parker Action was 363 days whereas the

proposed expanded Cuneo Class Period is 1,464 days. On this basis alone, the Court should

deny Cuneo’s motion.

         Should the Court even consider the extended Cuneo Class Period (which encompasses

both the Parker and FCPA Class Periods and then some, extending from September 30, 2009

through March 11, 2014), Cuneo will be subjected to numerous unique defenses regarding his

typicality and adequacy to represent the extended Cuneo Class (or any class). First, Cuneo

submitted an inaccurate and facially deficient sworn PSLRA certification, calling into question

his credibility and suitability to act as lead plaintiff.   Second, based on his newly filed

“Cumulative Holdings Timeline”, Cuneo sold all of his Hyperdynamics securities months prior

to the corrective disclosures alleged during the FCPA Class Period. Accordingly, because none

of his alleged losses were caused by the corrective disclosures alleged during the FCPA Class

Period, Cuneo simply does not have standing to pursue claims on behalf of the FCPA Class. See

Dura Pharms. Inc. v. Broudo, 544 U.S. 336, 345 (2005).2 Finally, as explained in the HDY

Investor Group’s opposition memorandum (“HDY Investor Group Opp. Br.”), Cuneo’s trading

volume belies any assertion that he would be able to demonstrate the typicality required of a

representative of the class. Id. at l7—l9.~



2        Tellingly, the updated Cuneo trades are included in a self-styled “Cumulative Holdings
Timeline”, and not in a revised or amended certification executed under penalty of perjury.
        As discussed at length in the HDY Investor Opp. Brief, Cuneo’s assertions that
Defendants’ Response somehow be given credence in determining lead plaintiff in this action are
misplaced. At this stage in the litigation, Defendants’ should not have the ability to hand select
the lead plaintiff, especially considering the substantial issues regarding Mr. Cuneo’s trading.


{00134986;2   }
     Case
      Case4:18-cv-04330
            4:12-cv-00999 Document
                           Document174
                                     73 Filed
                                         Filed on
                                                on05/12/21
                                                   06/23/14ininTXSD
                                                                TXSD Page
                                                                      Page10 of 19
                                                                           7 of 22



         At the eleventh hour, Cuneo and his counsel have presented Samuel Aguilar, Jr.

(“Aguilar”) as an alternative Hyperdynamics investor who apparently expressed interest in

serving as an “additional named plaintiff and class representative.”              See Supplemental

Declaration of Thomas E. Bilek, filed June 23, 2014, ECF No. 30.              However, upon closer

inspection of Aguilar’s certification (see ECF No. 30-1), the purchase price of Aguilar’s

Hypyerdynamics shares of $1.38 was below the average daily closing price of $1.9769 for

Hyperdynamics shares during the 90-day period after the end of the FCPA Class Period

(“PSLRA Look-Back Price”). See 15 U.S.C.           §   78u-4(e). Accordingly, Aguilar is unable to

demonstrate that he was actually damaged in any way by the fraud alleged in the FCPA Actions,

and therefore Aguilar cannot establish “economic loss” under the PSLRA and Dura. 544 U.S. at

347 (“artificially inflated purchase price’ is not itself a relevant economic loss”).

         In contrast, the HDY Investor Group’s adequacy, typicality and ability to represent the

FCPA Class are undisputed and unchallenged; and its $106,835 in investment loss is the largest

of any movant in the FCPA Actions. The HDY Investor Group is therefore the “most adequate

plaintiff’ under the PSLRA and respectfully requests that the Court grant its Motion. In the

alternative, if the Court grants Cuneo’s Motion to Consolidate and consolidates the FCPA

Actions and the Parker Action into a single action, it should appoint the HDY Investor Group as

Co-Lead Plaintiffs and their chosen counsel as Co-Lead Counsel to represent the interests of the

FCPA Class in the consolidated action. See In re BP, PLC Sec. Litig., 758 F. Supp. 2d 428, 439

(S.D. Tex. 2010).

I.       THE FCPA ACTIONS AND THE PARKER ACTION SHOULD NOT BE
         CONSOLIDATED

         Under Rule 42(a) of the Federal Rules of Civil Procedure, the Court has broad discretion

to manage cases involving a common question of law or fact, especially in circumstance in

which consolidation would promote judicial economy and efficiency.             See, e.g., Dillard v.
{00134986;2   }                               3
    Case
     Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                    73 Filed
                                        Piled on
                                               on05/12/21
                                                  06/23/14ininTXSD
                                                               TXSD Page
                                                                     Page11 of 19
                                                                          8 of 22



Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d 1148 (5th Cir. 1992). The purpose of

consolidation is to avoid the unnecessary costs or delays that would ensue from proceeding

separately with claims or issues sharing common aspects of law or fact. EEOC v. HBE Corp.,

135 F.3d 543, 550 (8th Cir.1998). At the same time, common questions of law or fact do not

necessitate consolidation: “[t]he mere existence of common issues, however, does not require

consolidation.    .   .   Once a common question has been established, the decision to consolidate rests

in the sound discretion of the district court.” In re Cent. European Distribution Corp. Sec. Litig.,

CIV.A. 11-6247 JBS-K, 2012 WL 5465799, at *7 (D.N.J. Nov. 8, 2012). Indeed, “the Court

should recognize that consolidation may not be proper when consolidation may be prejudicial to

the rights of the parties involved.” Krim v. pcOrder.com, Inc., A 00 CA 776 SS, 2001 WL

862628, AT *3 (W.D. Tex. May 14, 2001).

         As set forth in HDY Investor Group’s Opp. Brief (see p. 4—9), the FCPA Actions allege

wrongdoing between November 8, 2012 and March 11, 2014 pertaining to the Company’s

compliance with the FCPA and anti-money laundering statutes. These new claims differ from

the Parker Action, not only in terms of the length and composition of the class period (Parker

Class Period alleged between February 17, 2011 and February 15, 2012 versus FCPA Class

Period between November 8, 2012 and March 11, 2014), but also with respect to the alleged

wrongdoing.       For example, the Parker Complaint alleges that: (a) due to the numerous cost

overruns and delays, the Company would be unable to commence drilling on the Baraka-1 well;

(b) the Company had far greater exposure to liquidity concerns than it had previously disclosed,

and despite the Company’s March 2011 common stock offering, Hyperdynamics did not have

sufficient funds to be able to drill both the Sabu-1 well and the Baraka-1 well; and (c) based on

the foregoing, defendants lacked a reasonable basis for their positive statements about the

Company’s drilling operations or the prospective value of the Company’s oil and gas

{00134986;2   }                                    4
      Case 4:18-cv-04330 Document 174 Filed on 05/12/21 in TXSD Page 12 of 22
       Case 4:12-cv-00999 Document 73 Filed on 06/23/14 in TXSD Page 9 of 19


 concessions. Id. at   ¶   12. The FCPA Actions, on the other hand, relate to DOJ and SEC probes

 into Hyperdynamics’ alleged fraud and corruption in obtaining drilling licenses in Guinea,

 including whether the alleged conduct violated the FCPA and anti-money laundering statutes.

          It is beyond reasonable dispute that the Parker Action, as originally alleged, never

 referenced violations of the Foreign Corrupt Practices Act and/or potential violations of U.S.

 anti-money laundering statutes. Rather, the Parker Action focused exclusively on delays and

 overruns associated with the Sabu-l and Baraka-l wells. As such, consolidation of the Parker

Action and the FCPA Actions is simply inappropriate. See Krim v. pcOrder. corn, Inc., A 00 CA

 776 SS, 2001 WL 862628 (W.D. Tex. May 14, 2001) (ruling that consolidation was

inappropriate due to “important differences” in the composition of the classes); In re Cent.

European Distribution Corp. Sec. Litig., 2012 WL 5465799, at                   *   (deconsolidating two class

actions where factual differences rendered consolidation inappropriate).

          As such, because the FCPA Actions and the Parker Action are not suitable for

consolidation, the Court should deny Cuneo’s Motion.

II.       CUNEO’S FAILURE TO SATISFY THE PSLRA NOTICE REQUIREMENTS
          PRECLUDES HIS APPOINTMENT AS LEAD PLAINTIFF

          As demonstrated in the HDY Investor Group’s Opp. Brief (see p. 9—13), the Parker

Notice, on which Cuneo relies to justify his appointment as lead plaintiff of the proposed

consolidated Cuneo Class Period, was wholly deficient under the PSLRA to alert the investors in

the FCPA Class Period of their right to seek appointment as lead plaintiff.

          The PSLRA requires a plaintiff to publish “not later than 20 days after the date on which

the complaint is filed     .   .   .   a notice advising members of the purported plaintiff class   .   .   .   of the

pendency of the action, the claims asserted therein, and the purported class period.” 15 U.S.C.                      §
78u-4(a)(3)(A). This provision is “intended to encourage the most capable representatives of the

plaintiff class to participate in class action litigation[,] parties with significant holdings in issuers,
 {00134986;2   }                                        5
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Filed on
                                           on 05/12/21
                                              06/23/14 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 13
                                                                    10 of
                                                                       of 22
                                                                          19


whose interests are more strongly aligned with the class of shareholders.” H.R. CONF. REP. No.

104-369, at 32 (1995).

         The PSLRA notice provisions “were put in place to prevent professional plaintiffs and

self-serving counsel from hijacking securities actions and forcing unfair settlements down the

throats of defendant companies and shareholders alike.” Burke v. Ruttenberg, 102 F.Supp.2d

1280, 13 13—14 (N.D. Ala. 2000); see also Holley v. Kitty Hawk, Inc., 200 F.R.D. 275, 278 (ND.

Tex. 2001). Moreover, the primary purpose of the PSLRA notice provision was to “to permit

plaintiffs greater control over the litigation instead of permitting lawyer-driven litigation.” Kitty

Hawk, 200 F.R.D. at 279

         In direct contravention of the PSLRA and established case law, Cuneo would have this

Court approve his appointment based on the Parker Notice without investors of the proposed

consolidated Cuneo Class Period ever receiving notice. In a desperate attempt to convince the

Court that the Parker Notice is sufficient, Cuneo contends in his reply memorandum (“Cuneo

Reply Br.”, ECF No. 19) that the Parker Notice alerted Hyperdynamics investors to the

Company’s conduct that is the subject of the FCPA Actions. Id.          p.   7—9. This contention is

baseless. The FCPA Actions relate to alleged conduct that postdates the issuance of the Parker

Notice by several years. As explained in HDY Investor Group’s         Opp. Brief (see p.   9—13), the

Parker Notice, which was issued on April 2, 2012, focuses exclusively on certain operational

challenges at two Hyperdynamics exploration wells. The FCPA Actions, on the other hand,

relate to the United States Department of Justice and SEC investigations in connection with

alleged violations of the U.S. Foreign Corrupt Practices Act, which the Company disclosed on

September 30, 2013 and March 12, 2014. See id. Thus, there can be no doubt that the FCPA

Actions involve conduct that arose after the filing of the Parker Action and close of the Parker

Class Period, on behalf of plaintiffs and a class of investors who did not exist nor defendants

{00134986;2   }                               6
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Filed on
                                           on 05/12/21
                                              06/23/14 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 14
                                                                    11 of
                                                                       of 22
                                                                          19


who had not engaged in the allegedly offensive conduct as of the filing of the Parker Action or

the end of the Parker Class Period.4

         Cuneo’s ploy to subsume the FCPA Actions represents nothing more than an end-run

around the PSLRA lead plaintiff notice requirements in a transparent attempt to hijack the FCPA

Actions. Indeed, an expansion of the original Parker Class Period raises the specter that Cuneo

here might not have the largest financial interest in the relief sought by the class for the proposed

expanded Cuneo Class Period. See In re Cavanaugh, 306 F.3d 726, 730 (9th Cir. 2002). Thus,

Cuneo’s attempt to utilize the Parker Notice for the expanded class period should be rejected.

See Leapfrog, 2005 U.S. Dist. LEXIS 44899; Teamsters Local 445 Freight Div. Pension Fund v.

Bombardier, 2005 U.S. Dist. LEXIS 10780, at *8 (S.D.N.Y. June 1, 2005) (requiring new notice

to members of enlarged class because it was “entirely possible that other well-qualified lead

plaintiffs would have moved [to be appointed lead plaintiff] had they been notified that they

were potential class members”); In re Cyberonics Inc. Sec. Litig., 468 F. Supp. 2d 936, 938-40

(S.D. Tex. 2006) (finding notice deficient after concluding that a competing movant “could be a

more appropriate lead plaintiff holding the largest financial interest in the litigation [of the

expanded class period]”).5



        Cuneo is unable to distinguish two cases directly on point regarding the issue of
delinquent notice. Leapfrog expanded the class period from six to fifteen months, a l5O°~
increase, much less than the 363 days to 1,464 days increase (of more than 300° o) sought by
Cuneo. See In re LeapFrog Enterprises, Inc. Sec. Litig., C-03-0542 1, 2005 U.S. Dist. LEXIS
44899 (N.D. Cal. July 5, 2005). As Cuneo is attempting to do, Cyberonics dealt with a class
period expansion from several months to several years. See In re Cyberonics, Inc. Secs. Litig.,
468 F. Supp. 2d 936, 938 (S.D. Tex. 2006). Both Leapfrog and Cyberonics dealt with
substantially new allegations, akin to those Cuneo is attempting to subsume. The courts in both
Leapfrog and Cyberonics found the original notice deficient.
        Cuneo’s attempt to distinguish Cyberonics by focusing solely on the factual similarities
between the Parker Action and the FCPA Actions misses the mark. See Cuneo Reply Br. p. 9.
In Cyberonics, the court specifically ordered notice republication after concluding that expanding
the class period “give[s] rise to the possibility that a more appropriate lead plaintiff exists, a


{00134986:2   }                               7
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Piled on
                                           on 05/12/21
                                              06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 15
                                                                     12 of
                                                                        of 22
                                                                           19


         Finally, courts have dismissed amended complaints in which a lead plaintiff sought to

expand the class period without providing adequate notice. In In re Select Comfort Corp. Sec.

Litig., No. CV 99-884- DSD (JMM), 2000      U.S. Dist.   LEXIS 22697 (D. Minn. Jan. 27, 2000), for

example, the initial complaint alleged a class period from January 25, 1999 to June 7, 1999. Id.

at *24. The amended complaint enlarged the class period to start on December 4, 1998, an

expansion of less than two months. Id. The court dismissed the amended complaint pursuant

to Rule 12(b)(6) and the PSLRA on the sole basis that plaintiffs did not properly follow PSLRA

procedures for approval of a lead plaintiff. See Select Comfort, 2000 U.S. Dist. LEXIS 22697, at

*26.

         Because Cuneo’s reliance on defective notice reflects nothing more than his own self-

interested attempt to co-opt the FCPA Actions, and would effectively put the FCPA Actions in

jeopardy of dismissal, his attempt should be rejected.

III.     CUNEO SUFFERS FROM UNIQUE DEFENSES THAT RENDER HIM
         ATYPICAL AND INADEQUATE TO REPRESENT ANY CLASS

         Cuneo also suffers from unique defenses that render him atypical and inadequate to

represent any class, let alone the expanded class he now seeks to represent. As a threshold

matter, Cuneo’s initial PSLRA certification, filed with his initial Motion for Lead Plaintiff in the

Parker Action, is blatantly and obviously inaccurate. Indeed, that certification contains more

than 19 pages (800 transactions, including 70 in a single day), with nearly 30 identical trades

listed. See Second Ford Decl., Ex. C (ECF No. 17-4). This glaring error went undetected for

years until detected by the HDY Investor Group. These undisputable facts raise serious concerns

regarding Cuneo ‘s capacity to serve as adequate representative of the class.


party which was not apprised of its inclusion in the lawsuit by the original notice.” Cyberonics,
468 F. Supp. 2d at 940. The identical situation is now before the Court.



{00134986:2   }
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Filed on
                                           on 05/12/21
                                              06/23/14 in
                                                       in TXSD
                                                          TXSD Page
                                                               Page 16
                                                                    13 of
                                                                       of 22
                                                                          19


         In particular, this inaccurate sworn testimony will render Cuneo subject to unique

defenses later in the litigation and makes him an inadequate lead plaintiff. Indeed, courts have

repeatedly rejected proposed lead plaintiffs who submitted incorrect sworn certifications. See,

e.g., In re Vonage IPO Sec. Litig., No. 07-177, 2007 U.S. Dist. LEXIS 66258, at *27_28, 30 &

n.8 (D.N.J. Sept. 6, 2007) (holding proposed lead plaintiff inadequate, including because of

“misinformation” stated in certification); Nager v. Websecure, Inc., No. 97-10662, 1997 U.S.

Dist. LEXIS 19601, at *3 n.1 (D. Mass. Nov. 26, 1997) (where lead plaintiff movant reported

transaction outside the trading range for a particular day, “[t]he inaccuracy [in the movant’s

affidavit] may be explainable, but it casts sufficient doubt on [the movant’s] adequacy as a

representative plaintiff that he should be excluded” from serving as lead plaintiff); Shiring v. Tier

Technologies, Inc., 244 F.R.D. 307, 317 (E.D. Va. 2007) (denying class certification where

plaintiff’s certifications reported incorrect prices and transaction dates, because “Plaintiffs

inadvertence or his indifference to the PSLRA’s certification requirements demonstrates a lack

of diligence and candor that    .   .   .   counsel against a finding of adequacy”).6 Whether or not

Defendants will ultimately be successful in challenging Cuneo’s adequacy and typicality is

irrelevant: the presence of the colorable possibility, and not a premature guarantee of its ultimate

6        Furthermore, Cuneo cannot cure this deficiency by simply submitting the amended and
supplemented Cumulative Holdings Timeline, because the deadline for moving to be appointed
lead plaintiff has passed. See 15 U.S.C. § 78u-4(a)(3)(A)(i)(II) (“not later than 60 days after the
date on which the notice is published, any member of the purported class may move the court to
serve as lead plaintiff. .“). Allowing amendment to the certification after the expiration of the
                         .


60 day deadline would run contrary to the purposes of the statute and well established law.
Miller v. Dyadic Int’l, Inc., No. 07-80948, 2008 U.S. Dist. LEXIS 32271, at *15 (S.D. Fla. Apr.
 18, 2008) (“[T]o allow supplementation after the expiration of the sixty (60) day period would be
inconsistent with both the language and purposes of the PSLRA.”); In re Teixon Corp. Sec.
Litig., 67 F. Supp. 2d 803, 818 (N.D. Ohio 1999) (the “plain language of the [PSLRA] precludes
consideration of a financial loss asserted for the first time in [any pleading] . . . filed after the
sixty (60) day window has closed”); Singer v. Nicor, Inc., No. 02 C 5168, 2002 WL 31356419, at
*3 (N.D. Ill. Oct. 17, 2002) (“the court will not consider the candidates’ amendments of their
amount of financial loss made after the [60 day] filing deadline”).


{00134986;2   }
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Piled on
                                           on 05/12/21
                                              06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 17
                                                                     14 of
                                                                        of 22
                                                                           19


success, is the key issue. See, e.g., Feder v. Elec. Data Sys. Corp., 429 F.3d 125, 136 n.7 (5th

Cir. 2005) (holding that the mere presence of a challengeable characteristic peculiar to a

potential plaintiff was sufficient to disqualify an individual).

         Even if this Court were to consider Cuneo’s improperly submitted Cumulative Holdings

Timeline, it is now evident that Cuneo did not hold any Hyperdynamics shares for any of the

alleged corrective disclosures of the FCPA Class. See Cumulative Holdings Timeline, ECF No.

20-6; see also Revised Cuneo Loss Chart, Ex. A, attached to the Declaration of Jeremy A.

Lieberman, filed contemporaneously herewith. As such, Cuneo cannot lead the expanded Cuneo

Class Period, which would necessarily incorporate the FCPA Actions, for the simple reason that

he did not suffer losses related to the corrective disclosures in the FCPA Actions, and therefore

lacks Article III standing to pursue those claims.

          Specifically, the FCPA Actions allege two corrective disclosures—September 30, 2013

and March 12, 2014—pertaining to the alleged violations of the U.S. Foreign Corrupt Practices

Act and/or U.S. anti-money laundering statutes. See Gerami Complaint        ¶~J   3, 35. Here, as the

Revised Cuneo Loss Chart indicates, Cuneo did not hold any Hyperdynamics shares on

September 30, 2013 or March 12, 2014. See Ex. A. As such, Cuneo is unable to allege any loss

causation in the FCPA Actions, which undermines any allegation of Article III standing to

prosecute the expanded action. Dura, 544 U.S. at 345 (“But if, say, the purchaser sells the shares

quickly before the relevant truth begins to leak out, the misrepresentation will not have led to any

loss”); In re IMAX Sec. Litig., 272 F.R.D. 138, 155 (S.D.N.Y. 2010) (refusing to certify a class

where a lead plaintiff “cannot establish loss causation” and therefore lacks standing to bring a

claim in its individual capacity); see also Grodko v. Cent. European Distribution Corp., CIV.A.

12-5530 JBS, 2012 WL 6595931, at *5 (D.N.J. Dec. 17, 2012) (“A lead plaintiff whose losses do

not relate, either temporally or topically, to the alleged wrongdoing will be subject to unique

{00134986;2   }                               10
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Filed on
                                           on 05/12/21
                                              06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 18
                                                                     15 of
                                                                        of 22
                                                                           19


defenses regarding loss causation.”); In re Comverse Tech., Inc. Sec. Litig., Case No. 06-CV-

1825, 2007 U.S. Dist. LEXIS 14878, at *13 (E.D.N.Y. Mar. 2, 2007) (“In short, it is clear that

under Dura and its progeny, any losses that [movant] may have incurred before Comverse’s

misconduct was ever disclosed to the public are not recoverable, because those losses cannot be

proximately linked to the misconduct at issue in this litigation.”).7

         Finally, as discussed in the HDY Investor Group’s Opp. Brief (see p. 17—19), Cuneo’s

high trading volume (i.e., day trading) during the Parker Class Period renders him inadequate to

serve as a class representative. See, e.g., Tsirekidze v. Syntax-Brillian Corp., 2008 U.S. Dist.

LEXIS 118562, at *17_18 (D. Ariz. April 7, 2008); Eichenholtz v. Ver~fone Holdings, Inc., 2008

U.S. Dist. LEXIS 64633, at *34_37 (N.D. Cal. Aug. 22, 2008); Bang v. Acura Pharms., Inc.,

2011 U.S.Dist. LEX152550,at*16(N.D. Iii. Jan. 11,2011).

IV.      AGUILAR LACKS STANDING AS A CLASS REPRESENTATIVE BECAUSE
         HE WAS NOT DAMAGED BY THE ALLEGED FRAUD

         After reviewing the arguments contained in the HDY Investor Opp. Brief, particularly

with regard to Cuneo’s lack of standing to represent the FCPA Class, Cuneo and his counsel now

offer an alternative Hyperdynamics investor as a proposed “additional name plaintiff and class


        It is also possible to construe Cuneo’s loss causation issue as a typicality problem, instead
of a standing and unique defense problem. See Grodko, 2012 WL 6595931, at *5, n.8.
Typicality of claims exists if “each class member’s claim arises from the same course of events,
and each class member makes similar legal arguments to prove the defendants’ liability, even if
some minor variations exist in the factual allegations asserted by different class members.”
Constance Sczesny Trust v. KPMG LLP, 223 F.R.D. 319, 324 (S.D.N.Y. 2004). The issue is
whether Cuneo’s claims arise “from the same course of events,” i.e. the alleged misconduct at
the heart of the Parker Action and not the FCPA Actions. Given Cuneo’s failure to demonstrate
loss causation for the alleged corrective disclosures in the FCPA Actions, it is highly doubtful
that Cuneo could satisfy the typicality prong for class representative status, since Cuneo has
alleged that his losses arose strictly from the delays and overruns associated with the Sabu-1 and
Baraka-1 wells that were disclosed in the Parker Action, rather than from FCPA allegations that
were disclosed after the Cuneo had already divested. See Grodko, 2012 WL 6595931, at *5, n.8.




{00134986;2   }
      Case
       Case4:18-cv-04330
            4:12-cv-00999 Document
                           Document174
                                    73 Filed
                                       Filed on
                                             on 05/12/21
                                                06/23/14 in
                                                          in TXSD
                                                             TXSD Page
                                                                  Page 19
                                                                       16 of
                                                                          of 22
                                                                             19


representative.” See Supplemental Declaration of Thomas E. Bilek, filed June 23, 2014, ECF

No. 30. Once again, Cuneo’s attempt the circumvent the express mandates of the PSLRA falls

short.

          As a threshold matter, as explained above (see supra n. 6), the deadline for moving to be

appointed lead plaintiff has passed. See 15 U.S.C.         §   78u-4(a)(3)(A)(i)(II) (“not later than 60

days after the date on which the notice is published, any member of the purported class may

move the court to serve as lead plaintiff.   .   .“).   Allowing amendment andJor supplementaion to

the proposed lead plaintiff certification after the expiration of the 60 day deadline would run

contrary to the purposes of the statute and well established law. Miller v. Dyadic Int’l, Inc., 2008

U.S. Dist. LEXIS 32271, at *15; Teixon Corp., 67 F. Supp. 2d at 818; Singer v. Nicor, Inc., 2002

WL 31356419, at *3•

          Moreover, Aguilar has failed to demonstrate that he actually suffered economic loss on

his Hyperdynamics investment. Under the PSLRA, a plaintiffs damages are limited to the

difference between the purchase price of a subject security and the higher of(i) the actual sales

price of the subject security (if sold) or (ii) the PSLRA Look-Back Price. See 15 U.S.C.           §   78u-

4(e). By operation of this provision, “if the mean trading price of a security during the 90-day

period following the correction is greater than the price at which the plaintiff purchased his stock

then that plaintiff would recover nothing under the PSLRA’s limitation on damages.” In re Mego

Fin. Corp. Sec. Litig., 213 F.3d 454, 461 (9th Cir. 2000) (emphasis in original). That is the case

here. Aguilar states in his certification that he purchased his Hyperdymanics securities on

February 17, 2012 for $1.38 (see ECF No. 30-1) and that he still holds such stock (see ECF No.

30,   ¶ 3).   The mean trading price during the statutory look-back period is currently $1 .9769—

approximately $0.60 per share more than Aguilar originally paid. See Ex. A. As such, these

shares are simply not recoverable under the PSLRA and Aguilar has failed to establish

{00134986;2   }                                   12
     Case
      Case4:18-cv-04330
           4:12-cv-00999 Document
                          Document174
                                   73 Filed
                                      Piled on
                                            on 05/12/21
                                               06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 20
                                                                     17 of
                                                                        of 22
                                                                           19


“economic loss” under Dura. 544 U.S. at 347 (“artificially inflated purchase price’ is not itself

a relevant economic loss”).

         Because the Aguilar has failed to allege that he was damaged in any way by the alleged

fraud, he lacks standing in this action and has otherwise failed to state a claim for relief.

    V.   THE HDY INVESTOR GROUP SHOULD BE APPOINTED LEAD PLAINTIFF
         OF THE FCPA ACTIONS

         The HDY Investor Group’s Motion should be granted because it has properly followed

all steps required under the PSLRA regarding notice and timely submission of accurate

certifications demonstrating losses, has shown the most actionable losses of any party before the

Court in the FCPA Actions and is both a typical and adequate candidate to represent the Class.

         Cuneo’s contention that this Court cannot appoint a group of individuals as lead plaintiff

is simply wrong. See Cuneo Reply Br. p. 15 17. The PSLRA expressly permits this Court to

appoint a group of investors as lead plaintiff, and to aggregate the losses sustained by members

of appropriate movant groups for purposes of evaluating the competing lead plaintiff motions.

See 15 U.S.C. §78u-4(a)(3)(B) (“the court shall adopt a presumption that the most adequate

plaintiff. is the person or group ofpersons that. .has the largest financial interest in the relief
              . .                                    .




sought by the class.”). The HDY Investor Group is a proper group. With only three members,

the Group is an acceptable size for a lead plaintiff group. See In re Cendant Corp. Litig., 264

F.3d 201, at 267 (3d Cir. 2001).8



8        While the court in Enron chose to appoint a single plaintiff, it specifically acknowledged
the appropriateness of lead plaintiff groups. See In re Enron Corp. Sec. Litig. 206 F.R.D. 427
(S.D. Tex. 2002) (explicitly finding that the PSLRA “authorizes the appointment of one Lead
Plaintiff or [a] small cohesive group” of shareholders). Moreover, the court found that the
allegations raised by each of the potential subclasses were intertwined and that it would present
no conflict for a single plaintiff to represent the class. Here, the factual allegations are wholly
unrelated.


{00134986;2   }
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Filed on
                                           on 05/12/21
                                              06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 21
                                                                     18 of
                                                                        of 22
                                                                           19


         In the alternative, should the Court consolidate the FCPA Actions and the Parker Action

into a single action, it should appoint the HDY Investor Group as Co-Lead Plaintiffs and their

chosen counsel as Co-Lead Counsel to represent the interests of the FCPA Class in the

consolidated action. As confirmed in Cuneo’s Cumulative Holdings Timeline, Cuneo does not

have Article III standing to pursue the claims alleged in the FCPA Actions. Moreover, even

though Aguilar held shares through the FCPA alleged corrective disclosures, those retained

shares were purchased below the PSLRA Look-Back Price of $1 .9769, and therefore Aguilar did

not suffer economic loss under the dictates of the PSLRA.

         Thus, the co-lead plaintiff structure would ensure that the litigation is not run by a lead

plaintiff with a “limited interest in the litigation [which] renders him incapable of fairly and

adequately protecting the interests of the class as a whole”, but rather, by plaintiffs who can

represent and protect the interests of the entire class. See In re BP, PLC Sec. Litig., 758 F. Supp.

2d 428, 439 (S.D. Tex. 2010) (quoting Wenderhold v. Cylink Corp., 188 F.R.D. 577, 586 (N.D.

Cal. 1999); In re Tyco Intl., Ltd. Multidistrict Litig., 236 F.R.D. 62, 71 (D.N.H. 2006)

(recognizing that lead plaintiffs who “purchased their stock before the first possible corrective

disclosure and held it until after the final possible corrective disclosure   ...   have good reason to

argue for every disclosure that the evidence in the case” but lead plaintiffs who sold before all

corrective disclosures were made “lack similar incentives to argue for corrective disclosures that

may have occurred either before they purchased their stock or after they sold it[.]”); Ravens v.

Iftikar, 174 F.R.D. 651, 672 (N.D. Cal. 1997) (where a complaint alleges “numerous corrective

disclosures,” there may be a conflict between the interests of plaintiffs who sold in the midst of

those disclosures and those who held throughout the entire class period).




{00134986;2   }                              14
    Case
     Case4:18-cv-04330
          4:12-cv-00999 Document
                         Document174
                                  73 Filed
                                     Piled on
                                           on 05/12/21
                                              06/23/14 in
                                                        in TXSD
                                                           TXSD Page
                                                                Page 22
                                                                     19 of
                                                                        of 22
                                                                           19


                                          CONCLUSION

         For the reasons stated herein, the HDY Investor Group respectfully requests that its

Motion be granted in its entirety and that Cuneo’s Motion be denied.

Dated: June 23, 2014                                   Respectfully submitted,

                                                      POMERANTZ LLP

                                                       s Jeremy A. Lieberman
                                                      Jeremy A. Lieberman
                                                      Francis P. McConville
                                                      600 Third Avenue, 20th Floor
                                                      New York, New York 10016
                                                      Telephone: 212-661-1100
                                                      Facsimile: 212-661-8665

                                                      POMERANTZ LLP
                                                      Patrick V. Dahistrom
                                                      10 South LaSalle Street, Suite 3505
                                                      Chicago, IL 60603
                                                      Telephone: 312-377-1181
                                                      Facsimile: 312-377-1184

                                                      BLOCK & LEVITON LLP
                                                      Jason M. Leviton
                                                      Steven P. Harte
                                                      155 Federal Street
                                                      Suite 400
                                                      Boston, MA 02110
                                                      Tel: (617) 398-5600
                                                      Fax: (617) 507-6020

                                                      Proposed Co-Lead Counselfor the Class

                                                      ABRAHAM WATKINS, NICHOLS,
                                                      SORRELS, AGOSTO & FRIEND

                                                      Sammy Ford IV State Bar No. 24061331
                                                      Federal Bar No. 950682 800 Commerce
                                                      Street Houston, Texas 77002 Telephone:
                                                      (713) 222-7211 Facsimile: (713) 225-0827

                                                      Proposed Liaison Counselfor the Class




{00134986;2   }
